Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 15843119 has a total of 20 claims pending in the application. 
Information Disclosure Statement
As required by M.P.E.P 609(c), the applicant’s submissions of the Information Disclosure Statements dated 12/15/2017 (3), 1/29/2020, and 4/14/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending except where lined through. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
Any underlined reference was not provided, and therefore could not be considered. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 15 is rejected under 35 U.S.C. 101 because These claims denote a set of acts using a storage medium readable by a processing circuit, the storage medium storing instructions executable by the processing circuit. The specification does not explicitly disclose what a storage medium is, and this causes the phrase to be interpreted at its broadest reasonable interpretation. 
As per claims 16-20, these claims are rejected as being dependent on a claim rejected under U.S.C. 101 for non-statutory subject matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Packer et al (US 20160239568 A1) in view of Lewin et al (US 6513010 B1).
As per claims 1, 8, and 15, Packer discloses, “A computer-implemented method” (pg.7, particularly paragraph 0066; EN: this denotes the hardware to run the system).  “For automatically seeding” (Pg.3, particularly paragraph 0033; EN: this denotes the use of seed data to train the system). “An application programming interface (API)” (Pg.3-4, particularly paragraph 0036; EN; this denotes the system making use of APIs in the process). “Into a natural language conversational interface, the method comprising” (Pg.8, particularly paragraph 0073; EN: this denotes the use of speech as an input method (i.e. language conversational interface) of the system). 
“Automatically mapping the set of intents to example utterances” (pg.3, particularly paragraph 0033; EN: this denotes getting sample queries to train the intent model. Here the sample queries are speech/utterances). 
“Training a natural language classifier using the example utterances as input training data” (pg.3, particularly paragraph 0033; EN: this denotes getting sample queries to train the intent model. Here the sample queries are speech/utterances).
However, Packer fails to explicitly disclose, “Utilizing a knowledge base to automatically map API calls to a set of intents of intents.”
Lewin discloses, “Utilizing a knowledge base to automatically map API calls to a set of intents of intents” (Fig.1. Fig.2. C7, particularly L57-68; C8, particularly L1-46; EN: This denotes the use of a knowledge base made up of custom code to meet the language interpretations to understand the user’s intent). 
Packer and Lewin are analogous art because both involve speech processing. 
Before the effective filing date it would have been obvious to one skilled in the art of speech processing to combine the work of Packer and Lewin in order to make use of a knowledge base to prepare API calls to understand speech. 
	The motivation for doing so would be to “provide[] the ‘intelligence’ in translating a stream of words received from the speech recognizer to appropriate applications calls” (Lewin, 
Therefore before the effective filing date it would have been obvious to one skilled in the art of speech processing to combine the work of Packer and Lewin in order to make use of a knowledge base to prepare API calls to understand speech.
As per claims 2, 9, and 16, Lewin discloses, “wherein the knowledge base comprises at least one of documentation associated with the API, code examples, or actual code stored in code repositories” (Fig.1. Fig.2. C7, particularly L57-68; C8, particularly L1-46; EN: This denotes the use of a knowledge base made up of custom code to meet the language interpretations to understand the user’s intent).
As per claims 3, 10, and 17, Packer discloses, “Receiving a natural language query” (Pg.2, particularly paragraph 0025; EN: this denotes receiving input in the form of language). 
“Determining, using the natural language classifier, a particular intent in the set of intents that maps to the natural language query” (Pg.3, particularly paragraph 0028; EN: this denotes determining the intent of the incoming language). 
Lewin discloses, “Determining a particular API call associated with the particular intent; and executing the particular API call to perform an action corresponding to the particular intent” (Fig.1. Fig.2. C7, particularly L57-68; C8, particularly L1-46; EN: This denotes the use of a knowledge base made up of custom code to meet the language interpretations to understand the user’s intent).
As per claim 7 and 14, Lewin discloses, “identifying, from the knowledge base, one or more respective parameter associated with each intent in the set of intents” (Fig.1. Fig.2. C7, particularly L57-68; C8, particularly L1-46; EN: This denotes the use of a knowledge base made up of custom code to meet the language interpretations to understand the user’s intent. Here the various parameters include the words, senses, objects and other things associated with the APIs).
Claim Rejections - 35 USC § 103
Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Packer et al (US 20160239568 A1) in view of Lewin et al (US 6513010 B1) and further in view of RAML (“RAML Version .8: Restful API modeling language”).
As per claims 4, 11, and 18, Packer discloses, “executing one or more commands to identify a particular intent and a corresponding natural language description…” (Pg.3, particularly paragraph 0033; EN: this denotes providing queries (natural language descriptions) and the user’s intent to begin training the system). 
Lewin discloses, “Wherein utilizing the knowledge base to automatically map the API calls to the set of intents comprises” (Fig.1. C7, particularly L57-68; EN: This denotes the use of a knowledge base made up of custom code to meet the language interpretations to understand the user’s intent).
“Executing one or more commands to identify a particular intent and a corresponding … description associated with a particular API call” (Fig.1. C7, particularly L57-68; EN: This denotes the use of a knowledge base made up of custom code to meet the language interpretations to understand the user’s intent). 
“Mapping the particular intent to a particular…” (Fig.1. C7, particularly L57-68; EN: This denotes the use of a knowledge base made up of custom code to meet the language interpretations to understand the user’s intent).

RAML discloses, “Classifying the API calls into a set of functional classes, wherein each functional class is associated with a template” (Pg.10-11, particularly the Template URI and URI parameters section; EN: this denotes the creation of APIs with templates. This makes clear that numerous different API’s can be used (i.e. functional classes) and each can have an associated template). 
“… A corresponding natural language description associated with a particular API call” (Pg.10-11, particularly the Template URI and URI parameters section; EN: this denotes the creation of APIs with templates. These templates have natural language descriptions describing the purpose and how the various APIs work). 
“… particular functional class in the set of functional classes” (Pg.10-11, particularly the Template URI and URI parameters section; EN: this denotes the creation of APIs with templates. This makes clear that numerous different API’s can be used (i.e. functional classes) and each can have an associated template).
RAML and Packer modified by Lewin are analogous art because both involve APIs.  
Before the effective filing date it would have been obvious to one skilled in the art of speech processing to combine the work of RAML and Packer modified by Lewin in order to make use of classes and templates for APIs. 
	The motivation for doing so would be to “define a resource’s relative URI when it contains variable elements” (RAML, Pg.11, Template URI and URI parameters section) or in the 
Therefore before the effective filing date it would have been obvious to one skilled in the art of speech processing to combine the work of RAML and Packer modified by Lewin in order to make use of classes and templates for APIs.

Claim Rejections - 35 USC § 103
Claims 5-6, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Packer et al (US 20160239568 A1) in view of Lewin et al (US 6513010 B1) and RAML (“RAML Version .8: Restful API modeling language”) and further in view of Karov et al (US 20150073798 A1). 
As per claims 5, 12, and 19, Packer discloses, “Wherein the natural language description is an initial example utterance in the subset of the example utterances corresponding to the particular intent” (Pg.3, particularly paragraph 0033; EN: this denotes providing queries (natural language descriptions) and the user’s intent to begin training the system). “utilizing … ii) the natural language description” (Pg.3, particularly paragraph 0033; EN: this denotes providing queries (natural language descriptions) and the user’s intent to begin training the system). “And …, a subset of the example utterances used to train the natural language classifier, wherein the subset of the example utterances corresponds to the particular intent” (Pg.3, particularly paragraph 0033; EN: this denotes providing queries (natural language descriptions) and the user’s intent to begin training the system. This further denotes different categories of inputs such as those from third party application providers to train the system. This would denote different queries (i.e. subsets of training data)) for different applications/aspects of the model (different intents)). 
RAML discloses, “Utilizing i) a particular template associated with a particular functional class” (Pg.10-11, particularly the Template URI and URI parameters section; EN: this denotes the creation of APIs with templates. This makes clear that numerous different API’s can be used (i.e. functional classes) and each can have an associated template).
However, Packer fails to explicitly disclose, “iii) a synonym database.”
Karov discloses, “iii) a synonym database” (Pg.8-9, particularly paragraph 0066; EN: this denotes the use of synonyms in designing models for intent determination in natural language). 
Packer and Karov are analogous art because both involve natural language interpretation.  
Before the effective filing date it would have been obvious to one skilled in the art of natural language interpretation to combine the work of R Packer and Karov in order to make use of synonyms in intent determination.  
	The motivation for doing so would be to “discover additional key terms in the relevant domain based on the seed entity” (Karov, Pg.3, paragraph 0024) or in the case of Packer, allow the system to consider synonyms to the terms when learning about user intent.  
Therefore before the effective filing date it would have been obvious to one skilled in the art of natural language interpretation to combine the work of R Packer and Karov in order to make use of synonyms in intent determination.  
As per claims 6, 13, and 20, Packer discloses, “Wherein the natural language description is an initial example utterance in the subset of the example utterances corresponding to the particular intent” (Pg.3, particularly paragraph 0033; EN: this denotes providing queries (natural language descriptions) and the user’s intent to begin training the system. This further denotes different categories of inputs such as those from third party application providers to train the system. This would denote different queries (i.e. subsets of training data)) for different applications/aspects of the model (different intents)).
Karov discloses, “and wherein determining the subset of the example utterances comprises performing a synonym expansion of the initial example utterance using the synonym database to identify additional example utterances in the subset” (Pg.3, paragraph 0024 EN: this denotes the use of synonyms in designing models for intent determination in natural language).

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEN M RIFKIN whose telephone number is (571)272-9768.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BEN M RIFKIN/Primary Examiner, Art Unit 2198